The petition satisfies the requirements of SCR 98(5). Accordingly,
                   we approve attorney James David Salo's resignation. SCR 98(5)(a)(2).
                   The petition is hereby granted.
                               It is so ORDERED.



                                                                                 C.J.
                                                     Gibbons




                                                     Pickering


                                                                                  J.
                                                     Hardesty



                                                     kcjt --Scr
                                                     Parraguirre
                                                                                   J.




                                                                                   J.
                                                     Saitta



                   cc: David A. Clark, Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        James David Salo
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    etb